Citation Nr: 0918096	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-17 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Togus, Maine 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  The case was certified to the Board by the 
Providence, Rhode Island RO.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are a 
chronic back strain with herniated nucleus pulposus of L5, S1 
on the left, evaluated as 40 percent disabling; status post 
right shoulder anterior partial acromionectomy, evaluated as 
30 percent disabling; neuro radiculopathy of the left lower 
extremity associated with a chronic back strain, evaluated at 
30 percent disabling; neuro radiculopathy of the right lower 
extremity associated with a chronic back strain, evaluated at 
10 percent disabling.  The combined evaluation is 80 percent.

2.  The Veteran's service-connected disabilities render him 
unemployable from performing all forms of substantially 
gainful employment that are consistent with his education and 
occupational experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.34l, 
4.16 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). In this 
case, the Board is granting in full the benefit sought on 
appeal. Accordingly, any error that may have been committed 
with respect to either the duty to notify or assist was 
harmless and need not be further discussed.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and lay statements.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the Veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  

Here, the Veteran's service-connected disabilities are a 
chronic back strain with herniated nucleus pulposus of L5, S1 
on the left, evaluated as 40 percent disabling; status post 
right shoulder anterior partial acromionectomy, evaluated as 
30 percent disabling; neuro radiculopathy of the left lower 
extremity associated with a chronic back strain, evaluated at 
30 percent disabling; neuro radiculopathy of the right lower 
extremity associated with a chronic back strain, evaluated at 
10 percent disabling.  The combined evaluation is 80 percent.  
As such, he satisfies the percentage rating standards for 
individual unemployability benefits.  

The question thus presented by the Veteran's appeal is 
whether he is unemployable by reason of his service-connected 
disabilities alone, considering his educational and 
occupational background.  In this regard, in his application 
for a total disability evaluation based on individual 
unemployability due to service connected disorders, the 
Veteran reported having a GED certificate.  He reported last 
working full time in 1999 as a bartender, although he later 
reported working for Rigs Inventory Services in 2001.

The record includes a December 2004 VA examiner's opinion 
that the Veteran's service connected back and right shoulder 
disorders would preclude him from physical employment, but 
would not preclude him from more sedentary employment.  

An October 2005 document from a VA vocational rehabilitation 
counselor entitled,"Infeasability to participate in a Ch. 31 
program with less than a 100% VA Rating," noted that:

After discussing and reviewing [the 
Veteran's] vocational skills capabilities 
and his medical record, I determined that 
he was infeasible to participate in a Ch. 
31 program leading to or consisting of 
employment. [The Veteran] is currently 
rated by the VA at 80% for his service 
connected disabilities.....

[The Veteran] lacks vocational skills 
which would make him competitive in the 
current employment market.  In addition, 
he is unable to stand, walk, or sit for 
more than very brief periods of time.  He 
is unable to do any lifting, carrying, 
pushing, or pulling.  He loses sense of 
touch, and is unable to hold or finger 
things consistently.

In light of the combined severity of the appellant's service 
connected disorders, his limited occupational experience, his 
limited education, and the 2005 opinion of the VA Vocational 
Rehabilitation specialist, the Board will resolve reasonable 
doubt in the appellant's favor and grant entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders.

The benefit sought on appeal is allowed.

In reaching this decision the Board acknowledges that there 
is evidence which arguably suggests that the appellant works 
part time.  Even if this is true, there is no evidence, 
however, that the Veteran at any time during the appellate 
term ever earned a substantially gainful wage.  Hence, there 
is no evidence that he is able to obtain and retain any form 
of substantially gainful employment.  Thus, the appeal is 
allowed.




ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted subject to the laws and regulations governing the 
award of monetary benefits.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


